J-S32020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 RACHIEM GODFREY                         :
                                         :
                   Appellant             :    No. 228 MDA 2022

           Appeal from the PCRA Order Entered February 1, 2022
   In the Court of Common Pleas of Lebanon County Criminal Division at
                     No(s): CP-38-CR-0001154-2008


BEFORE: PANELLA, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY BENDER, P.J.E.:                FILED: NOVEMBER 17, 2022

      Appellant, Rachiem Godfrey, appeals from the post-conviction court’s

February 1, 2022 order dismissing, as untimely, his serial petition filed

pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.

We affirm.

      The Commonwealth aptly sets forth the background of this matter as

follows:
      On March 2, 2009, a Lebanon County jury … found [Appellant]
      guilty of persons not to possess firearms, firearms not to be
      carried without a license, possession of a firearm with an altered
      manufacturer’s number, resisting arrest, and disorderly conduct.
      [The trial court] sentenced him to an aggregate term of twelve
      and one-half to twenty-five years’ imprisonment. This Court
      affirmed his judgment of sentence on July 26, 2011.
      Commonwealth v. Godfrey, 32 A.3d 281 (Pa. Super. 2011) …
      (unpublished memorandum). He did not seek allowance of appeal
      in the Pennsylvania Supreme Court.

      On July 13, 2012, [Appellant] filed a petition pursuant to the
      [PCRA]…. It was denied as meritless. This Court affirmed, and
J-S32020-22


       he did not seek further review. Commonwealth v. Godfrey, 82
       A.3d 1073 (Pa. Super. 2013) … (unpublished memorandum).

       Between 2014 and 2020, [Appellant] filed five more PCRA
       petitions, all of which were denied or, in one instance, withdrawn.
       He filed the instant petition — his seventh — pro se on November
       12, 2021. Counsel … was appointed and filed an amended
       petition, claiming [Appellant’s] sentence is illegal because the
       court failed to hold an ability-to-pay hearing before imposing fines
       and costs at his 2009 sentencing proceeding. Relatedly, he also
       claimed that the Department of Corrections improperly deducted
       $1,893.65 in illegal fines and costs from him during his
       imprisonment. On February 1, 2022, … the PCRA [c]ourt denied
       his petition without a hearing.[1, 2]

Commonwealth’s Brief at 2-3 (some citations and footnote omitted).

       On February 7, 2022, Appellant filed a timely notice of appeal.         On

February 16, 2022, the PCRA court instructed Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b)

within 21 days, warning that any issue not properly included in a timely-filed

concise statement would be deemed waived. Appellant made no filing. On


____________________________________________


1 In its February 1, 2022 order dismissing Appellant’s petition, the PCRA court
determined that Appellant had “fail[ed] to raise any claim that would defeat
the untimeliness of his [petition].” Order, 2/1/22, at 1 (unpaginated).

2 Based upon our review of the record, it does not appear that the PCRA court
issued Appellant notice of its intent to dismiss his petition without a hearing
pursuant to Pa.R.Crim.P. 907. See Pa.R.Crim.P. 907(1) (“If the judge is
satisfied from this review that there are no genuine issues concerning any
material fact and that the defendant is not entitled to post-conviction collateral
relief, and no purpose would be served by any further proceedings, the judge
shall give notice to the parties of the intention to dismiss the petition and shall
state in the notice the reasons for the dismissal.”). However, Appellant has
not objected to this lack of notice, and therefore such issue is waived. See
Commonwealth v. Wooden, 215 A.3d 997, 1001 (Pa. Super. 2019) (noting
that “an appellant’s failure to challenge the absence of a Rule 907 notice
constitutes waiver”) (citation omitted).

                                           -2-
J-S32020-22



April 19, 2022, the PCRA court issued a Rule 1925(a) statement, noting that

Appellant never filed a concise statement and that, therefore, all his issues

were waived.       Thereafter, on April 26, 2022, Appellant filed a concise

statement, claiming that the trial court committed an error of law and/or

abused its discretion in dismissing his petition.3

       On appeal, Appellant raises one issue for our review:
       Did the [PCRA c]ourt commit revers[i]ble error when it denied
       [Appellant’s] PCRA application for consideration of ability to pay
       costs and fines?

Appellant’s Brief at 2.

       Initially, we must ascertain whether Appellant’s failure to timely file his

Rule 1925(b) concise statement has waived his issue for our review. “This

Court has held that both the complete failure to file the 1925(b) statement …

and the untimely filing of a 1925(b) statement is per se ineffectiveness

because it is without reasonable basis designed to effectuate the client’s

interest and waives all issues on appeal.”       Commonwealth v. Sanchez-

Frometa, 256 A.3d 440, 442-43 (Pa. Super. 2021) (cleaned up).              “While

these circumstances often require a remand, where the trial court addresses




____________________________________________


3The late filing of the concise statement is not the only instance of Appellant’s
counsel’s untimeliness in this matter. Because counsel failed to file a brief on
behalf of Appellant, despite being so ordered, this Court had to remand the
case on June 22, 2022, for the PCRA court to determine whether counsel had
abandoned Appellant. Shortly thereafter, on July 11, 2022, counsel filed
Appellant’s brief. We admonish Appellant’s counsel for his lack of diligence in
handling this matter.

                                           -3-
J-S32020-22



the issues raised in an untimely Rule 1925(b) statement, we need not remand

but may address the issues on their merits.” Id. at 443 (cleaned up).

      Here, we determine that Appellant’s counsel was per se ineffective in

failing to file a timely concise statement.   Though the PCRA court’s Rule

1925(a) opinion only mentioned Appellant’s failure to comply with Rule

1925(b) and found waiver on that basis, the PCRA court stated in its February

1, 2022 order that Appellant had “fail[ed] to raise any claim that would defeat

the untimeliness of his [petition].” Order, 2/1/22, at 1 (unpaginated). As

such, because we can glean from the record why the trial court dismissed

Appellant’s petition in the first place, we need not remand this case for the

preparation of a supplemental Rule 1925(a) opinion. Accordingly, we proceed

to review Appellant’s issue.

      This Court’s standard of review regarding an order denying a petition

under the PCRA is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error.     Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007). We must begin by addressing the

timeliness of Appellant’s petition, because the PCRA time limitations implicate

our jurisdiction and may not be altered or disregarded in order to address the

merits of a petition. Commonwealth v. Bennett, 930 A.2d 1264, 1267 (Pa.

2007) (stating PCRA time limitations implicate our jurisdiction and may not be

altered or disregarded to address the merits of the petition). Under the PCRA,

any petition for post-conviction relief, including a second or subsequent one,

must be filed within one year of the date the judgment of sentence becomes

                                     -4-
J-S32020-22



final, unless one of the following exceptions set forth in 42 Pa.C.S. §

9545(b)(1)(i)-(iii) applies:

      (b) Time for filing petition.--

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the
         date the judgment becomes final, unless the petition alleges
         and the petitioner proves that:

              (i) the failure to raise the claim previously was      the
              result of interference by government officials with    the
              presentation of the claim in violation of              the
              Constitution or laws of this Commonwealth or           the
              Constitution or laws of the United States;

              (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have been
              ascertained by the exercise of due diligence; or

              (iii) the right asserted is a constitutional right that was
              recognized by the Supreme Court of the United States
              or the Supreme Court of Pennsylvania after the time
              period provided in this section and has been held by
              that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). Additionally, Section 9545(b)(2) requires that

any petition attempting to invoke one of these exceptions “be filed within one

year of the date the claim could have been presented.”                42 Pa.C.S. §

9545(b)(2).

      Here, Appellant’s judgment of sentence became final on August 25,

2011, when his time to file a petition for allowance of appeal with our Supreme

Court expired. See Pa.R.A.P. 1113(a) (“[A] petition for allowance of appeal

shall be filed with the Prothonotary of the Supreme Court within 30 days after

the entry of the order of the Superior Court or the Commonwealth Court



                                         -5-
J-S32020-22



sought to be reviewed.”). Thus, he had until August 25, 2012, to file a timely

petition. Consequently, his petition filed on November 12, 2021, is facially

untimely and, for this Court to have jurisdiction to review the merits thereof,

Appellant must prove that he meets one of the exceptions to the timeliness

requirements set forth in 42 Pa.C.S. § 9545(b).

       Appellant does not present an argument that he meets a timeliness

exception in his brief, thus waiving any such claim for our review.

Commonwealth v. Thoeun Tha, 64 A.3d 704, 713 (Pa. Super. 2013)

(“Failure to present or develop an argument in support of a claim causes it to

be waived.”) (citation omitted).4 Accordingly, no relief is due, and we affirm

the PCRA court’s order dismissing his petition.
____________________________________________


4 In addition, as the Commonwealth discerns, Appellant also did not properly
plead an exception to the PCRA’s time-bar below. The Commonwealth
explains:
       Although [Appellant] made a passing reference to Section
       9545(b)(1)(iii) in the introductory paragraph [of his amended
       petition] — stating that he “respectfully files the following
       [a]mended [p]etition for [p]ost-[c]onviction [r]elief pursuant to
       42 Pa.C.S. § 9545(b)(1)(iii)[]” — that was insufficient to
       constitute proper pleading. He did not identify the specific
       constitutional right he was supposedly asserting, nor did he cite
       any relevant legal authority in support of his claim.

       He also did not identify any facts or develop any argument to
       explain how he could possibly have proved the constitutional[-]
       right exception applied to his case.

Commonwealth’s Brief at 8; see also Appellant’s PCRA Petition, 11/12/21, at
3 (claiming that Appellant meets the timeliness exceptions under Section
9545(b)(1)(ii) and (iii), but failing to provide relevant information in support
of establishing such exceptions). Moreover, as the Commonwealth correctly
(Footnote Continued Next Page)


                                           -6-
J-S32020-22



       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2022




____________________________________________


observes, to the extent Appellant alleges that his sentence is illegal, such a
claim is still subject to the PCRA’s time-bar. See Commonwealth’s Brief at 8-
9; see also Commonwealth v. Berry, 877 A.2d 479, 482 (Pa. Super. 2005)
(en banc) (“[C]hallenges to the legality of the sentence are never waived.
This means that a court may entertain a challenge to the legality of the
sentence so long as the court has jurisdiction to hear the claim. In the PCRA
context, jurisdiction is tied to the filing of a timely PCRA petition.”) (citation
omitted).


                                           -7-